DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A, as shown in Figs. 2 and 5, drawn towards a computing system and corresponding method for a target trajectory using a previously-trained behavioral planning stage and a previously-trained trajectory planning stage, wherein the behavioral planning stage outputs a high-level behavior or a high-level coarse trajectory, and the trajectory planning stage generates the target trajectory based on the high-level output from the behavioral planning stage; 
Species B, as shown in Figs. 6, 9, and 11, drawn towards a computing system and corresponding method for a target trajectory using a previously-trained behavioral planning stage and a previously-trained trajectory planning stage, wherein each of the behavioral planning stage and the trajectory planning stage include an optimization stage such that the behavioral planning stage outputs an optimized or optimal behavioral decision and an optimized or optimal coarse trajectory having a lowest cost based on evaluating a unified cost function, and the trajectory planning stage generates the target trajectory based on the optimal output from the behavioral planning stage, wherein the target trajectory is an optimized trajectory satisfying a minimized cost based on the ; and
Species C, as shown in Fig. 12, drawn towards active steps taken to train a motion planning system having a behavioral planning stage and a trajectory planning stage; i.e., drawn towards training the motion planning system. 
The species are independent or distinct because, as disclosed, the different species have mutually exclusive characteristics for each above-identified species.  In particular, the different species contain different and mutually exclusive characteristics in that Species A and B rely on a previously-trained system, whereas Species C is drawn towards training a system, and each of Species A and B are directed to mutually exclusive features regarding how a target trajectory is generated.  As discussed above, Species A utilizes a behavioral planning stage that merely outputs a high-level decision using a previously-trained model, whereas Species B utilizes a previously-trained behavioral planning stage that outputs an optimal decision using a previously-trained model, and the optimal decision being selected based on evaluating a cost function for the decision such that the optimal decision is the lowest cost decision.  Furthermore, the target planning stage of Species B outputs an optimal target trajectory based on evaluating the cost function for the trajectory such that optimal target trajectory satisfies a local minimum of the cost function.  In contrast, the trajectory planning stage of Species A does not require identifying the target trajectory based on evaluating the cost function for the trajectory such that optimal target trajectory satisfies a local minimum of the cost function, but merely uses the high-level decision to generate a target trajectory based on the high-level decision.  In Species A and B, each species relies on 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, independent claim 1 is generic to Species B, independent claim 16 is generic to Species A or Species B, and independent claim 19 is generic to Species C.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  In particular, the embodiment of Species B would not require search queries/terms such as searching for a behavioral stage or model that generates a high-level or generalized decision (e.g., stay on a current lane, change lanes, turn left/right, yield to an object in the environment) for an autonomous vehicle based on a current or upcoming environmental situation or driving scenario, from which a target trajectory is to be generated by a trajectory stage or model which would have been required in the embodiment of Species A.  Similarly, the embodiment of Species A would not require search queries/terms such as searching for a two-staged optimization solution for generating a target trajectory for an autonomous 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	
Due to the presence of multiple restriction requirements (i.e., electing between more than two species), no telephone call was made to request an oral election to the above restriction requirement.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Nadeem Odeh/Primary Examiner, Art Unit 3669